Case 4:21-cv-00303-GKF-SH Document 13 Filed in USDC ND/OK on 08/13/21 Page 1 of 6




                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OKLAHOMA

  1. CLIFFORD THOMAS BOLES                                  )
                                                            )
              Plaintiff,                                    )
  v.                                                        )       Case No. 21-CV-00303-GKF-SH
                                                            )
  1.   VICKI LYNN DALTON, individually,                     )
  2.   BRYAN PATINO, individually,                          )
  3.   RILEY BREEDLOVE, individually, and                   )
  4.   ALFRED COACHMAN,                                     )       ATTORNEY LIEN CLAIMED
                                                            )       JURY TRIAL DEMANDED
              Defendants.                                   )

                                     FIRST AMENDED COMPLAINT1

              The Plaintiff Clifford Thomas Boles (Plaintiff) hereby submits his First Amended

  Complaint in the above captioned matter. In support thereof, Plaintiff alleges, and states as

  follows:

              1.      Plaintiff filed this amended complaint pursuant to Fed. R. Civ. P. 15 which

  allows for amendment within 21 days of the filing of a motion to dismiss. A motion to dismiss

  [Doc. 11] was filed on July 29, 2021.

              2.      Plaintiff is an individual who resides in the State of Oklahoma.

              3.      Plaintiff was in the Tulsa County Jail as a pre-trial detainee from January 24,

  2020 until February 26, 2020 when the pending charges were dismissed by the State of

  Oklahoma.

              4.      Defendants Bryan Patino (Patino) Alfred Coachman (Coachman) and Riley

  Breedlove (Breedlove) were employees of the Tulsa County Jail as law enforcement officers for

  the jail.



  1
   Plaintiff files this amendment in part after receiving Plaintiff’s medical treatment records from
  Counsel for Turn Key. See n. 1 to Doc. 11.
                                                        1
Case 4:21-cv-00303-GKF-SH Document 13 Filed in USDC ND/OK on 08/13/21 Page 2 of 6




          5.      Defendant Vicki Lynn Dalton (Dalton) was employed with former2 Defendant

  Turn Key Health Clinics, L.L.C. (Turn Key) as Nurse and assigned to the Tulsa County Jail.

  Dalton resides in Creek County, Oklahoma.


          6.      While incarcerated at the Tulsa County Jail, Plaintiff was subjected to cruel and

  unusual punishment and an unreasonable seizure prohibited by the United States Constitution

  and applicable in this context through the 4th and 14th Amendments to the United States

  Constitution to Plaintiff as a pretrial detainee.

          7.      At the time Plaintiff was arrested he had a bacterial infection on his finger.

          8.      On January 25, 2020, at approximately 9:00 a.m. while in Tulsa County Jail,

  Plaintiff was in unbearable pain on his finger as a result of the infection. He requested medical

  care and was denied. As a result, Plaintiff laid on the floor in the jail in an attempt to get

  attention for his medical needs. Plaintiff screamed for help and said he needed help. Plaintiff

  stated “I need help. My finger hurts.” The individual jailer within view of Plaintiff responded

  with “f*ck you.” Plaintiff was approached by Patino and Coachman with Breedlove observing

  and was told to get off the floor. Plaintiff again said he needed help. Plaintiff refused to get off

  the floor until he was assured he would get the necessary medical care. Patino and Coachman

  grabbed Plaintiff and attempted to move him to a suicide cell and he resisted because he needed

  medical care, Breedlove approached, and he and Coachman held Plaintiff’s legs while Patino

  stunned Plaintiff four to five times. This resulted in significant pain to Plaintiff.

          9.      Plaintiff was moved by Coachman, Patino and Breedlove to a cell and his request

  for medical care was still denied. Dalton arrived at the cell to observe Plaintiff, not for his finger
  2
    An amended pleading supercedes the original pleading. Pacific Bell Tel. Co. v. Linkline, 555
  U.S. 438, n.4 (2009); Miller v. Glanz, 948 F.2d 1962, 1965 (10th Cir. 1991). By filing this
  amendment, Plaintiff abandons all claims and assertions of his original petition. Thus, Turn Key
  is dismissed by this filing.
                                                      2
Case 4:21-cv-00303-GKF-SH Document 13 Filed in USDC ND/OK on 08/13/21 Page 3 of 6




  but to clear Plaintiff from any injuries from the excessive force imposed on him. Dalton arrived

  about an hour later while Plaintiff was still in excruciating pain for his finger. Dalton, according

  to reports of the jail defendants, cleared him. Dalton did not prescribe any pain medicine, nor did

  she cause pain medicine to be issued to Plaintiff and did not notify the qualified medical

  professionals to render appropriate care for Plaintiff. Plaintiff was not provided pain medicine for

  his finger for approximately 27 hours. Specifically, a physician prescribed Plaintiff, Naproxen

  500 mg and Tylenol 500 MG on January 26, 2020 at 10:09 a.m.


     COUNT I-42 U.S.C. § 1983 – EXCESSIVE FORCE-AS TO DEFENDANTS PATINO,
                       RILEY, BREEDLOVE AND COACHMAN

         In support of Count I, Plaintiff restates and re-alleges the foregoing allegations in their

  entirety as though fully set forth herein.

         10.     That while incarcerated in the Tulsa Jail, Plaintiff was subjected to excessive

  force as set forth above and arbitrary punishment.

         11.     The action and inaction by the Defendants named herein constitutes deliberate

  indifference to the known federal constitutional rights of Plaintiff; specifically:

         12.     Plaintiff was injured Patino, Riley, Breedlove and Coachman resulting in

  excessive force and significant injuries to Plaintiff.

         13.     The Fourteenth Amendment applies to excessive force claims brought by pretrial

  detainees. Specifically, the Supreme Court has held:

                 "It is clear ... that the Due Process Clause protects a pretrial detainee
                  from the use of excessive force that amounts to punishment." Graham
                 v. Connor, 490 U.S. 386, 395 n.10 (1989).

         14.     More recently, in Kingsley v. Hendrickson, 576 U.S. --135 S. Ct. 2466, 2472

  (2015), the Supreme Court held that to prove an excessive force claim under the Fourteenth

  Amendment, a pretrial detainee must show that the officers' use of force was "objectively"
                                                     3
Case 4:21-cv-00303-GKF-SH Document 13 Filed in USDC ND/OK on 08/13/21 Page 4 of 6




  unreasonable; the detainee is not required to show that the officers were "subjectively"

  aware that their use of force was unreasonable. Id. No matter which standard is applicable,

  Patino, Riley, Breedlove and Coachman violated it.

             15.    Moreover, Patino, Riley, Breedlove and Coachman violated Plaintiff's due

  process by punishing him based on false reasons in an arbitrary and capricious manner. This

  includes punishing him for seeking necessary medical care.

             16.    That during the encounter referenced above, Patino, Riley, Breedlove and

  Coachman engaged in excessive force as well as numerous due process violations.

             17.    That Patino, Riley, Breedlove and Coachman are liable to Plaintiff under 42

  U.S.C. § 1983 for violating Plaintiff's due process rights by engaging in excessive force

  upon Plaintiff, unlawfully punishing him without a constitutionally valid reason.

         COUNT II- 42 U.S.C. § 1983 – MEDICAL INDIFFERENCE-AS TO ALL
                                    DEFENDANTS

             In support of Count II, Plaintiff restates and re-alleges the foregoing allegations in their

  entirety as though fully set forth herein.

             18.    That as a pretrial detainee, the Due Process Clause of the U.S. Constitution

  prohibits deliberate indifference to the serious medical needs of Plaintiff.

             19 .   That all Defendants were aware of Plaintiff’s need for medical care and

  ignored his needs and the resulting failure resulted in significant damages to Plaintiff.

       COUNT III- 1983-FAIULURE TO INTERVENE (ALL DEFENDANTS)

             Plaintiff incorporates the foregoing allegations in their entirety. Further, Plaintiff

  asserts:

             20.    Defendants failed to intervene to known unconstitutional conduct that occurred

  upon Plaintiff.
                                                        4
Case 4:21-cv-00303-GKF-SH Document 13 Filed in USDC ND/OK on 08/13/21 Page 5 of 6




          COUNT IV- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                           AS TO ALL DEFENDANTS

         21.     Plaintiff hereby adopts, re-alleges and incorporates by reference the allegations

  contained in the foregoing paragraphs.

         22.     Defendants acted outrageously and engaged in intentional infliction of emotional

  distress by engaging in the conduct above or directing such conduct, disregarding Plaintiff’s

  legal rights, and Defendant was fully aware that his treatment towards him would exacerbate his

  condition

                                         CONCLUSION

         WHEREFORE, Plaintiff seeks an award of actual damages in excess of

 $75,000.00. Further, Defendants acted with conscious disregard to the federally secured

 rights of Plaintiff, intentionally with malice and with reckless disregard for rights of

 Plaintiff and as such, punitive damages in excess of $10,000.00 should be assessed

 against them. As a result of Defendants’ conduct, Plaintiff has suffered actual damages

 in excess of $75.000.00. Further, Plaintiff has incurred attorney fees and costs pursuing

 this matter and pursuant to 42 U.S.C. § 1988 Plaintiff should be reimbursed a reasonable

 award of attorney fees and costs. In the event that actual damages are not provable,

 nominal damages should be issued as a means to redress the civil rights of Plaintiff.

         Plaintiff requests an award of actual damages in excess of $75,000.00 against all

 Defendants, an award of punitive damages against all individual Defendants in excess of

 $10,000.00, the costs of this action, pre and post judgment interest, reasonable attorney

 fees and costs, that Defendants be jointly and severally liable and any other and further

 relief that this Court deems proper.



                                                    5
Case 4:21-cv-00303-GKF-SH Document 13 Filed in USDC ND/OK on 08/13/21 Page 6 of 6




                                     s/ Brendan M. McHugh ___________
                                     Brendan M. McHugh, OBA #18422
                                     Attorney for Plaintiff
                                     P.O. Box 1392
                                     Claremore, OK 74018
                                     Tele: (918) 608-0111
                                     Fax: (918) 803-4910
                                     -and-
                                     Dana Jim, OBA #19495
                                     P.O. Box 1011
                                     Vinita, OK 74301
                                     Tele: 918-457-6626
                                     Fax: 918-517-3431
                                     Co-Counsel for Plaintiff

                              CERTIFICATE OF DELIVERY

  I Certify That On The 13th Day Of August 2021, I Caused A Copy Of The Above Document To
  Be Delivered Via The Court’s ECF Delivery System To:

  Joel L. Wohlgemuth, OBA #9811
  Jo Lynn Jeter, OBA #20252
  W. Caleb Jones, OBA #33541
  Norman Wohlgemuth Chandler Jeter
  Barnett & Ray, P.C.
  2900 Mid-Continent Tower
  Mid-Continent Tower
  401 S Boston Ave.
  Tulsa, OK 74103
  (918) 583-7571
  Fax: (918) 584-7846
                                                 s/ Brendan M. McHugh
                                                 Brendan M. McHugh




                                             6
